Citation Nr: 1121731	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  07-33 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a left hip disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from August 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The claim was previously before the Board in January 2010 and was remanded for additional development.  The RO has complied with the remand directives.


FINDINGS OF FACT

1.  Postoperative left hip epiphysis, including pins, was noted on clinical examination in May 1969 for induction into service.

2.  Competent clinical, and competent and credible lay, evidence establishes that the Veteran complained of left hip pain during service and had a pin removed from his left hip during service.

3.  Competent clinical evidence of record establishes current left hip arthritis as a residual of aggravation of postoperative left hip epiphysis in service.


CONCLUSION OF LAW

Pre-existing postoperative left hip epiphysis was aggravated by active service. 38 U.S.C.A. §§ 1110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In light of the decision granting service connection for the benefit sought on appeal, the Board finds that any errors with regard to the VCAA duties to notify and/or assist are harmless.  Consequently, the case is ready for appellate review.

Legal Criteria

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, extensive evidence submitted by the veteran or on his behalf.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury incurred in service alone is not enough. There must be chronic disability resulting from that injury. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Generally, a Veteran is presumed in sound condition except for defects noted when examined and accepted for service. Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-2003.  The presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  The General Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004); Cotant v. Principi, 17 Vet. App. 116 (2003).

A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease. 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010).

Legal Analysis

The Veteran asserts that he is entitled to service connection for a left hip disability.   Having considered the evidence, the Board finds service connection for aggravation of a preexisting left hip disability is warranted.

A determination in this case requires competent evidence.  The Veteran is competent to report that he experienced certain events and experiences certain symptoms.  As a layman, however, his opinion alone is not sufficient upon which to base a determination as to a relationship between service and current disability. Rather, the Board must weigh and assess the competence and credibility of all of the evidence of record. See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Pre-service private treatment records from Ingalls Memorial Hospital dated in August 1965 show that the Veteran complained of left hip aching with restriction, he was diagnosed with left hip epiphysiolysis, Grade II, and underwent an operation in which four bone screws were inserted into the neck and head of the Veteran's left femur.

In a report of medical history completed in conjunction with a May 1969 induction examination, the Veteran reported a history of surgery (open reduction) on his left hip epiphysis in July 1965 when he was 15 years old.  The report of medical examination for induction, conducted in May 1969, noted that clinical examination of the lower extremities revealed "post pinning SCFE [slipped capital femoral epiphysis]," and that X-ray examination of the left hip showed the hip was pinned with 4 nails, with satisfactory alignment and position.

Based on the aforementioned evidence of record which clearly shows that postoperative left hip epiphysis, including 4 pins, was noted on his May 1969 induction examination, the presumption of sound condition at service entrance does not attach in this case.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994); 38 C.F.R. § 3.304(b).  The law further provides that, if a preexisting disorder is noted upon entry into service, a veteran cannot bring a claim for service incurrence for that disorder, but may bring a claim for service connection based upon aggravation of that disorder. Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  In that case, the provisions of 38 U.S.C.A § 1153 (West 2002) and 38 C.F.R. § 3.306 (2010) apply.  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If a presumption of aggravation under section 1153 arises, due to an increase in a disability in service, the burden shifts to the government to show a lack of aggravation by establishing by clear and unmistakable evidence "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).

It was noted on the May 1969 induction examination report that there was no leg length discrepancy, and that the Veteran had full range of motion.  As noted above, X-ray examination of the Veteran's left hip at that time showed that the Veteran's left leg was pinned and that alignment and position were satisfactory.

In a January 1974 statement, the Veteran stated that during his basic training and AID, he had trouble with his hip due to the training of marching, running, jumping, crawling, etc.  According to the Veteran, his MOS was changed and he was transferred to Japan, where his hip continued to give him trouble and that in approximately August 1970, he was operated on at the Camp Zama, Japan hospital.  The Veteran indicated that one of his five left femur screws were taken out, but that the other screws broke off, were countersunk into the bone, and cut off.   However, the record does not contain evidence of such surgery.  Indeed, in September 2010, the RO, after requesting that the National Personnel Records Center research the matter, made a formal finding as to the unavailability of records pertaining to the Veteran's August 1970 surgery at Camp Zama, Japan.

However, the Board finds that the evidence of record supports the Veteran's contentions.  In this regard, service treatment records dated in September 1969, October 1969 and November 1969 showed that the Veteran complained of experiencing left hip pain.  X-rays taken during that time showed that the Veteran had five metallic screws on the transverse and femoral neck and that there was some loss of joint space on the left with sclerotic changes in the acetabular.  DA Form 8-274 (Medical Condition-Physical Profile Record) and DA Form 3349 (Medical Condition-Physical Profile Record) dated in November 1969 show that the Veteran was given a permanent physical profile as a result of metallic screws in the neck of his left femur.  He was medically qualified for duty with limitations, which included limited crawling, stooping, running, jumping, or prolonged standing or marching.   
Additionally, the Veteran's March 1971 separation examination shows that the examining physician indicated that the Veteran had had one of the five pins in his hip removed the previous summer and that his left hip was asymptomatic at that time.

With respect to post-service evidence regarding whether the Veteran's pre-existing left hip disability was aggravated by service, post-service treatment records dated in 2008 show that examiner indicated that x-rays of the Veteran's left hip showed that the Veteran had arthritis and four pins in his hip, one of which seemed to have been partially removed.  Additionally, a December 2006 VA examination report shows the examiner, Dr. P.A.S.(who diagnosed the Veteran with postoperative left hip fracture with arthritis) indicated that any aggravation of the Veteran's current left hip disability beyond its normal progression was "purely speculative."   However, in September 2010, Dr. P. A. S. opined that:

Having reviewed the record and examination with the new information about surgery in 1970, more likely than not his service did aggravate his pre-existing injury and surgery on the left hip.  Baseline is not possible to determine.  The extent of aggravation: It is not possible to determine how much of his pain is due to natural progression versus an aggravation, again is not possible to determine."

Additionally, in a March 2011 addendum to the September 2010 VA examination report, Dr. P. A. S. further opined that:

[The Veteran] had a pre-existing hip problem, now has arthritis.  He had a pre-existent problem and the arthritis is definitely a result of a combination of a pre-existing injury and aggravation by service.  Previous extent of aggravation is not possible to determine.  Which exact symptoms are due to pre-existing versus aggravation is not possible because it is all in the same area.

The Board finds that Dr. P. A. S.'s favorable opinions with respect to whether the Veteran's left hip disability was aggravated by service to be highly competent, probative medical evidence because they are based on a review of the Veteran's medical records, a physical evaluation of the Veteran, and he provided a rationale for the conclusions reached.  Therefore, in the absence of any evidence to the contrary, the Board finds that there is no clear and unmistakable evidence that the increase in the Veteran's preexisting left hip disability to arthritis was due to natural progression.

In view of the foregoing, and with the resolution of any doubt in the Veteran's favor, the Board finds that the Veteran's left hip disability that pre-existed service was chronically aggravated by service.  Accordingly, the evidence of record supports service connection for left hip arthritis as a result of chronic aggravation of the pre-existing postoperative left hip epiphysis in service.



ORDER

Entitlement to service connection for left hip arthritis as a result of chronic aggravation of the pre-existing postoperative left hip epiphysis is granted.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


